 


114 HR 1613 RH: Federal Vehicle Repair Cost Savings Act of 2015
U.S. House of Representatives
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 202
114th CONGRESS 1st Session 
H. R. 1613
[Report No. 114–266] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2015 
Mr. Huizenga of Michigan (for himself and Mr. Ashford) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 

September 24, 2015
Additional sponsors: Mrs. Brooks of Indiana, Mr. Messer, Mrs. Miller of Michigan, Mr. Byrne, Mr. Long, Mr. Stewart, Mr. Johnson of Ohio, Mr. Rokita, Mr. Yoho, Mr. Issa, Mr. Pittenger, Mr. Benishek, Mr. Brendan F. Boyle of Pennsylvania, Mr. Kelly of Pennsylvania, and Mrs. Walorski


September 24, 2015
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To reduce the operation and maintenance costs associated with the Federal fleet by encouraging the use of remanufactured parts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Vehicle Repair Cost Savings Act of 2015. 2.FindingsCongress finds that, in March 2013, the Government Accountability Office issued a report that confirmed that— 
(1)there are approximately 588,000 vehicles in the civilian Federal fleet; (2)Federal agencies spent approximately $975,000,000 on repair and maintenance of the Federal fleet in 2011; 
(3)remanufactured vehicle components, such as engines, starters, alternators, steering racks, and clutches, tend to be less expensive than comparable new replacement parts; and (4)the United States Postal Service and the Department of the Interior both informed the Government Accountability Office that the respective agencies rely on the use of remanufactured vehicle components to reduce costs. 
3.DefinitionsIn this Act— (1)the term Federal agency has the meaning given that term in section 102 of title 40, United States Code; and 
(2)the term remanufactured vehicle component means a vehicle component (including an engine, transmission, alternator, starter, turbocharger, steering, or suspension component) that has been returned to same-as-new, or better, condition and performance by a standardized industrial process that incorporates technical specifications (including engineering, quality, and testing standards) to yield fully-warranted products. 4.Requirement to use remanufactured vehicle componentsThe head of each Federal agency— 
(1)shall encourage the use of remanufactured vehicle components to maintain Federal vehicles, if using such components reduces the cost of maintaining the Federal vehicles while maintaining quality; and (2)shall not encourage the use of remanufactured vehicle components to maintain Federal vehicles, if using such components— 
(A)does not reduce the cost of maintaining Federal vehicles; (B)lowers the quality of vehicle performance, as determined by the employee of the Federal agency responsible for the repair decision; or 
(C)delays the return to service of a vehicle.   September 24, 2015 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 